Title: To George Washington from Emmanuel de Pliarne, 28 April 1777
From: Pliarne, Emmanuel de
To: Washington, George



Sir
Near hallifax North Carolina April 28th 1777.

Since I am upon my way to south Carolina, I received Letters From France wich Give the Fairest prospect For the American Cause. My Friends write to me they will Furnish clothing and ammunition to the Largest quantity and will be Glad in any time to shew their attachement to this Country.
M. Penet Desires me, sir, to present to you his respectful Compliments. Doctor Franklin told him the honourable Congress had asked from you the Favour to be your aide-Camp in France and you had send the Commission. M. Penet has not received it and begs of your Kindness to send the Commission by triplicata.
I have, sir, an other Favour to ask From you in the same Line. it is For a young son of one of our Friends and Partner, M. Gruel at Nantes. a Commission of a Lieuftenant in one of your Regiments or of Virginia or Pensilvania shou’d be Extremely agreeable to them. the Name of the Boy is Jan-Jacques Gruel, Son of Jacques Gruel of Nantes in the Kingdom of France.
it is, sir, to have a Rank in your army, without Mentioning in the Commission Nor bearing appointements nor any thing of that Kind.
I Dare Flater Myself you will be Good Enough to oblige me in this and to be Convinced I am with Respect sir your Most faithful and obedt servt

Pliarne



P.S. I pray your Excellency to present My Respects to your Lady. if you will send to M. Robert Moriss at Philadelphia and to Colonel William Aylet at Williamsburg some Copyes of the Commissions, they will send them to france.
I passed throught Frederiqksburg and Williamsburg where I have been Received with the Greatest Civilities by your Friends and Relations.

